department of the treasury internal_revenue_service washington d c mar i tf tax_exempt_and_government_entities_division uics 408a legend taxpayer a taxpayer b taxpayer c roth_ira x company d state e year date year date year value trust w subtrust a subtrust b dear page this is in response to the letter_ruling request dated in which your authorized representative on your behalf requests several letter rulings under sec_408a and sec_4973 of the internal_revenue_code the following facts and representations support your ruling_request during year taxpayer a converted a traditional individual_retirement_arrangement ira described in code sec_408 into a roth_ira roth_ira x described in code sec_408a company d was and remains the custodian of roth_ira x taxpayer a died on date year while a resident of state e survived by his spouse taxpayer b taxpayer a had named trust w as the beneficiary of his roth_ira x as of the date of this ruling_request roth_ira x had a value of approximately value trust w is a joint revocable_trust created by taxpayers a and b as joint settlors and trustees on date year your authorized representative asserts that trust w is valid under the laws of state e item c paragraph of trust w provides that upon the death of the first settlor to die and after payment of debts and funeral_expenses the surviving settlor trustee is to divide trust w into two separate and continuing trusts subtrust a and subtrust b item c paragraph grants taxpayer b the authority to select the assets with which to fund each subtrust item c paragraph of trust w provides that subtrust a is to be funded with the first dollar_figure next dollar_figure allocated to subtrust a subtrust b became irrevocable at the death of taxpayer a item g of trust w provides in relevant part that ' of assets and subtrust b is to be funded with the of trust assets any assets in excess of dollar_figure are to be item c paragraph of trust w provides that subtrust a shall be considered the sole and separate_property of taxpayer b and shail be administered as she directs taxpayer b is the sole trustee of subtrust a who retains the right to revoke subtrust a item f of trust w designated taxpayer b and her son taxpayer c as the co- trustees of subtrust b pursuant to item c paragraph a of trust w taxpayer b is entitled to receive all of the income from subtrust b b of trust w provides that taxpayer b subtrust b only in cases of dire need after taking into account the assets in subtrust a and all other sources of income or assets item c paragraph a c of trust w provides that upon the death of taxpayer b the assets remaining in subtrust b are to be distributed to the issue of the settlors item c paragraph is entitled to receive principal from page as surviving settlor and trustee of trust w taxpayer b roth_ira x to subtrust a taxpayer b intends to do so once so allocated taxpayer b will distribute outright and free of trust said roth_ira x to herself as beneficiary of subtrust a within days of the date roth_ira x is paid to taxpayer b as trustee of trust w for the purpose of being allocated to subtrust a and paid to taxpayer b taxpayer b will roll over said roth_ira x proceeds into another roth_ira set up and maintained in her taxpayer b’s name is authorized to allocate based on the above facts and representations you through your authorized representative request the following letter rulings that roth_ira x is not an inherited ira as that term is defined in code sec_408 with respect to taxpayer b that taxpayer b will be treated as the payee or distributee of roth_ira x and as such is eligible to roll over the proceeds of roth_ira x set up and maintained in her taxpayer b’s name as long as said rollover occurs no later that the day from the date said distribution is received by taxpayer b as the trustee of trust w and that no portion of the proceeds distributed from roth_ira x and rolled over into another roth_ira set up and maintained in taxpayer b’s name will be subject_to the tax on excess_contributions imposed by code sec_4973 with respect to your ruling requests code sec_408a and sec_1_408a-1 through 408a-9 of the income_tax regulations provide the rules governing roth iras code sec_408a provides in relevant part that notwithstanding subsections a and b of sec_408 the mandatory distribution rules of code sec_401 and the incidental death_benefit requirements of sec_401 do not apply to roth iras sec_1_408a-1 of the regulations question and answer-1 b provides in relevant part that roth iras are treated as traditional iras except where the internal_revenue_code specifies different treatment sec_1_408a-6 of the regulations q a-14 a provides in relevant part that no minimum distributions are required to be made from a roth_ira under sec_408 and b while the roth_ira owner is alive page sec_1_408a-6 of the regulations q a-14 b provides in relevant part that the minimum_required_distribution rules apply to a roth_ira as though the roth_ira owner died before his or her required_beginning_date in short the mandatory distribution rules do not apply before the death of the roth_ira holder sec_1_408a-6 of the regulations q a-14 b further provides in relevant part that if the sole beneficiary of a decedent's roth_ira is the decedent's spouse such spouse may delay distributions until the decedent would have attained age or may treat the roth_ira as his or her own sec_1_408a-8 of the regulations q a-1 b provides that the phrase treat an ira as his or her own means to treat an ira for which a surviving_spouse is the sole beneficiary as his or her ira after the death of the ira owner in accordance with the terms of the ira instrument or in the manner provided in the regulations under sec_408 or b sec_1_408a-2 of the regulations q a-4 provides in relevant part that the effect of a surviving_spouse of a roth_ira owner treating a roth_ira as his her own as of a date is that the roth_ira is treated from that date forward as though it were established for the benefit of the surviving_spouse and not the roth_ira owner thus for example the surviving_spouse is treated as the roth_ira owner for purposes of applying the minimum_distribution_rules of code sec_408 and sec_408 in short the above sections of the code and regulations provide that an eligible surviving_spouse may elect to treat the roth_ira of a decedent as his her own pursuant to sec_1_408a-8 of the regulations q a-1 b it is necessary to look to code sec_408 and the regulations thereunder for guidance as to who is an eligible surviving_spouse code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b page code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to either treat those ira proceeds as her own or roll them over into her own ira code sec_408 provides in short that the rollover treatment authorized by code sec_408 does not apply to distributions required under code sec_408 as noted previously no minimum required distributions are required to be made from a roth_ira under sec_408 and b while the roth_ira owner is alive final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite r b date the preamble to the final regulations in relevant part provides that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_408-8 of the final regulations q a-5 a provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account if the surviving_spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of code sec_401 rather than the requirements of sec_401 page sec_1_408-8 of the final regulations q a-5 a further provides in relevant part that a surviving_spouse may make an election to treat an ira of a deceased individual as his or her own only if he or she the surviving_spouse is the sole beneficiary of the ira and has an unlimited right to withdraw amounts from the ira such election is permitted to be made at any time after the ira holder's date of death a surviving_spouse may not treat an ira as his or her own if a_trust is the beneficiary of the ira even if the surviving_spouse is a or sole beneficiary of the trust sec_1_408-8 of the final regulations q a-5 a also provides in relevant part that if a surviving_spouse makes an election to treat an ira of a deceased individual as his or her own in the calendar_year containing the ira owner's death the surviving_spouse is required to take a minimum_required_distribution for that year determined with respect to the deceased ira owner to the extent such a distribution was not made to the ira owner before death in effect a surviving_spouse may not elect to convert the amount of a minimum_required_distribution for the year of an ira owner's death to his her own ira sec_1_408-8 of the final regulations q a-5 b provides in pertinent part that an election will be considered to have been made if either of the following occurs any required amounts in the account have not been distributed within the appropriate time period applicable to the beneficiary of the decedent under sec_401 or any additional_amounts are contributed to the account which are subject or deemed to be subject_to the distribution_requirements of sec_401 sec_1_408-8 of the final regulations q a-5 c concludes that the result of such an election described in paragraph b is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained pursuant to the above sections of the code and final regulations a surviving_spouse may not treat a traditional_ira as her own if the ira assets initially pass through a_trust in this case roth_ira x passes through trust w before being paid to taxpayer b thus taxpayer b may not elect to treat roth_ira x as her own roth_ira next in accordance with sec_1_408a-1 of the regulations q a-1 b it is necessary to determine when if ever a surviving_spouse not eligible to elect to treat a decedent's roth_ira as her own may elect to roll over a roth_ira into a roth_ira set up and maintained in her name page in this regard code sec_408a in relevant part provides that the term qualified_rollover_contribution means a rollover_contribution to a roth_ira from another such account but only if such rollover_contribution meets the requirements of sec_408 the preamble to the final regulations provides in relevant part that if a surviving_spouse actually receives a distribution from an ira that was the property of a deceased individual the surviving_spouse is permitted to roll over that distribution within days into an ira in his or her name to the extent that the distribution is not a required_distribution regardless of whether the surviving_spouse is the sole direct beneficiary of the ira owner as noted above no distributions from a roth_ira are required during the life of the roth_ira owner with respect to traditional iras the general_rule is that if the proceeds of a decedent's ira are payable either to a decedent's trust or to his her estate are paid to either the trust’s trustee or the executor trix or personal representative of the estate who then pays them to the decedent’s surviving_spouse either as trust_beneficiary or as testate or intestate beneficiary of the estate said surviving_spouse shall be treated as having received the ira proceeds from either the trust or the estate and not from the decedent thus pursuant to the general_rule such surviving_spouse will not be treated as the payee or distributee of the ira as that term is used in code sec_408 accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira in accordance with sec_1_408a-1 of the regulations q a-1 b we will apply the same general_rule and its exceptions below to distributions from a roth jra the above described general_rule may not apply under several sets of circumstances one set of circumstances in which the general_rule does not apply is the case where an ira is payable to a_trust where the surviving_spouse is the sole trustee of the trust with sole authority to allocate trust assets and who allocates an ira including a roth_ira to herself in this case taxpayer b the surviving_spouse of taxpayer a who owned roth_ira x at his death is the sole trustee of trust w the named beneficiary of roth_ira x as sole trust w trustee taxpayer b will allocate roth_ira x to subtrust a created under the terms of trust w once allocated to subtrust a taxpayer b as beneficiary thereof will request that roth_ira x be paid or distributed to her pursuant to the language of trust w which provides that taxpayer b may administer subtrust a as she directs after receiving roth_ira x taxpayer b will contribute said roth_ira x to another roth_ira set up and maintained in her name page 90042401t since every action to be taken with respect to roth_ira x from it’s being distributed to the trustee of trust w will be taken by taxpayer b the service will not apply the general_rule set forth above thus with respect to your first two ruling requests the service concludes as follows to it’s being rolled over into another roth_ira that roth_ira x is not an inherited ira as that term is defined in code sec_408 with respect to taxpayer b and that taxpayer b will be treated as the payee or distributee of roth_ira xand as such is eligible to roll over the proceeds of roth_ira x set up and maintained in her taxpayer b’s name as long as said rollover occurs no later that the day from the date said distribution is received by taxpayer b as the trustee of trust w with respect to your third ruling_request code sec_4973 imposes a percent excise_tax on the amount of excess_contributions to an ira within the meaning of code sec_408 an archer_msa within the meaning of code sec_220 an individual_retirement_annuity within the meaning of sec_408 or a custodial_account described in code sec_403 a coverdell account as described in code sec_530 or a health_savings_account within the meaning of code sec_223 code sec_4973 does not reference roth iras described in code sec_408a however code sec_4973 defines excess_contributions as said term relates to roth iras in relevant part code sec_4973 provides that an excess_contribution to a roth_ira does not include a qualified_rollover_contribution described in code sec_408a as noted above code sec_408a in relevant part defines the term qualified_rollover_contribution in response to your first and second ruling requests we have concluded that you taxpayer b may accomplish a rollover of roth_ira x into a roth_ira set up and maintained in your name such a rollover will comply with the requirements of code sec_408 thus with respect to your third ruling_request we conclude as follows that no portion of the proceeds distributed from roth_ira x and timely rolled over into another roth_ira set up and maintained in taxpayer page b's name will be subject_to the tax on excess_contributions imposed by code sec_4973 this letter_ruling is based on the assumption that roth_ira x either has met meets or will meet the requirements of code sec_408a at all times relevant thereto it also assumes that the roth_ira into which roth_ira x will be rolled over will also meet the requirements of code sec_408a at all times relevant thereto this letter_ruling is based on the facts and representations contained herein this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative the service's point_of_contact with respect to this letter_ruling is who may be reached at phone or fax sincerely yours sone ute frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
